 

June 8, 2017

 

VIA ELECTRONIC MAIL

 

  Re: Agreement to Convert – Series D Preferred Stock;     Receipt of Warrant;

 

Dear:

 

Reference is made to the 75 shares of Series D Preferred Stock (the “Preferred
Stock”) issued by Pressure BioSciences, Inc. (the “Company”) to you in November
2011. The Company expects to undertake a 1 for 30 reverse stock split on Monday,
June 5, 2017. Unless the context otherwise requires, all of the numbers
reflected herein are represented on a pre-reverse stock split basis.

 

Our Current Financing

 

As you may be aware, the Company is currently in the process of pursuing a
public offering of its securities to raise up to $12,500,000 and list its
securities onto the NASDAQ Stock Market (the “Offering”). The Company has filed
a registration statement on Form S-1 related to the Offering which is being led
by Joseph Gunnar & Co (the “Underwriter”). The registration statement relating
to these securities has been filed with the Securities and Exchange Commission
but has not yet become effective. These securities may not be sold nor may
offers to buy be accepted prior to the time the registration statement becomes
effective. A copy of the preliminary offering prospectus and registration
statement related to the Offering can be found at www.sec.gov and may be
obtained by writing to the Company at the address below, attention: CEO. The
Company believes that attaining and maintaining the listing of our shares of
common stock, par value $0.01 per share (the “Common Stock”), on the NASDAQ
Stock Market is in the best interests of our Company and its stockholders. The
Company is therefore contacting you and other holders of debt and preferred
stock to request that holders convert their Preferred Stock into Common Stock.

 

What We Need From You

 

By executing and delivering this letter, you hereby agree:

 

  I. That on May 10, 2017 you converted 75 shares of Preferred Stock into
187,500 restricted shares of Common Stock.         II. That upon the conversion
of the 75 shares of Preferred Stock into 187,500 restricted shares of Common
Stock, PBI agreed to issue you an additional 112,500 restricted shares of Common
Stock and a new warrant (the “New Warrant”) to purchase 298,328 shares of Common
Stock of the Company with $0.28 exercise price. The terms of the New Warrant
will be substantially similar to the warrants being included in the Offering,
except such New Warrants will have a $0.28 exercise price, will be restricted
securities, and will not trade on NASDAQ. For the sake of clarity, you
understand that the New Warrants will not contain a “Subsequent Equity Sales”
provision that lowers the exercise price of the New Warrants upon any future
dilutive issuance of shares of Common Stock.

 

 [ex10-1_001.jpg]

 

   

 

 

Upon the triggering of Automatic Conversion, the Company shall send you: (i)
prompt written notice (the “Automatic Conversion Notice”) specifying the date
upon which such conversion was effective (the “Effective Date”); and (ii) the
New Warrants. The Automatic Conversion Notice will also contain instructions on
surrendering to the Company your original Preferred Stock certificates;
provided, however, the Automatic Conversion shall be effective on the Effective
Date whether or not you surrender the Preferred Stock certificates, which shall
be null and void on the Effective Date.

 

By executing and delivering this letter, you hereby also agree to the following
lock-up conditions:

 

  a. That for a period of 90 days beginning on the Effective Date (the “Lock-Up
Period”), you will not, without the prior written consent of the Underwriter,
(1) offer, pledge, sell, contract to sell, grant, lend, or otherwise transfer or
dispose of, directly or indirectly, any shares of the Common Stock you currently
own or will own including those hereafter acquired by you or with respect to
which you hereafter acquire the power of disposition (collectively, the “Lock-Up
Securities”); (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Lock-Up Securities, whether any such transaction described in clause (1)
above or this clause (2) is to be settled by delivery of Lock-Up Securities, in
cash or otherwise; (3) make any demand for or exercise any right with respect to
the registration of any Lock-Up Securities; or (4) publicly disclose the
intention to make any offer, sale, pledge or disposition, or to enter into any
transaction, swap, hedge or other arrangement relating to any Lock-Up
Securities. Notwithstanding the foregoing, and subject to the conditions below,
you may transfer Lock-Up Securities without the prior written consent of the
Underwriter in connection with (a) transfers of Lock-Up Securities as a bona
fide gift, by will or intestacy or to a family member or trust for the benefit
of a family member (for purposes of this Letter Agreement, “family member” means
any relationship by blood, marriage or adoption, not more remote than first
cousin); (b) transfers of Lock-Up Securities to a charity or educational
institution; (c) transfers of Lock-Up Securities pursuant to a bona fide third
party tender offer made to all holders of the Common Stock, merger,
consolidation or other similar transaction involving a change of control (as
defined below) of the Company, including voting in favor of any such transaction
or taking any other action in connection with such transaction, provided that in
the event that such merger, tender offer or other transaction is not completed,
the Lock-Up Securities shall remain subject to the restrictions set forth
herein; or (d) transfers of Lock-Up Securities in the case of a “forced
conversion” by the Company. In the case of any transfer pursuant to the
foregoing clauses (a) or (b), (i) any such transfer shall not involve a
disposition for value, (ii) each transferee shall sign and deliver to the
Underwriter a lock up agreement substantially in the form of the lock-up
provisions of this Letter Agreement and (iii) no filing under Section 16(a) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) shall be
required or shall be voluntarily made. You also agree and consent to the entry
of stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of your Lock-Up Securities except in compliance with the
lock-up provisions of this Letter Agreement. For purposes of clause (d) above,
“change of control” shall mean the consummation of any bona fide third party
tender offer, merger, purchase, consolidation or other similar transaction the
result of which is that any “person” (as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or group of
persons, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 of
the Exchange Act) of a majority of total voting power of the voting stock of the
Company.

 

[ex10-1_001.jpg]

 

   

 

 

  b. If (i) during the last 17 days of the Lock-Up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs, or (ii) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results or becomes aware that material
news or a material event will occur during the 16-day period beginning on the
last day of the Lock-Up Period, the restrictions imposed by the lock-up
provisions of this Letter Agreement shall continue to apply until the expiration
of the 18-day period beginning on the issuance of the earnings release or the
occurrence of such material news or material event, as applicable, unless the
Underwriter waives, in writing, such extension.         c. You agree that, prior
to engaging in any transaction or taking any other action that is subject to the
terms of the lock-up provisions of this Letter Agreement during the initial
Lock-Up Period and including the 34th day following the expiration of the
initial Lock-Up Period, you will give notice thereof to the Company and will not
consummate any such transaction or take any such action unless you have received
written confirmation from the Company that the Lock-Up Period (as may have been
extended pursuant to the previous paragraph) has expired.         d. No portion
of the lock-up provisions of this Letter Agreement shall be deemed to restrict
or prohibit the exercise, exchange or conversion by you of any securities
exercisable or exchangeable for or convertible into the Lock-Up Securities, as
applicable; provided that you do not transfer the Lock-Up Securities acquired on
such exercise, exchange or conversion during the Lock-Up Period, unless
otherwise permitted pursuant to the terms of the lock-up provisions of this
Letter Agreement. In addition, no provision herein shall be deemed to restrict
or prohibit the entry into or modification of a so-called “10b5-1” plan at any
time (other than the entry into or modification of such a plan in such a manner
as to cause the sale of any Lock-Up Securities within the Lock-Up Period).

 

[ex10-1_001.jpg]

 

   

 

 

  e. You understand that the lock-up provisions of this Letter Agreement are
irrevocable and shall be binding upon your heirs, legal representatives,
successors and assigns.

 

By your agreement and acknowledgment below, this Letter Agreement shall serve as
written confirmation that:

 

  1. You agree to the terms of the Automatic Conversion and the New Warrants.  
      2. Upon the date of the Automatic Conversion, the New Warrants shall be
deemed issued as described herein irrespective of your physical receipt of same.
        3. You acknowledge and agree that upon the Automatic Conversion the
Preferred Stock shall be cancelled.

 

By signing below, this Letter Agreement shall serve as written confirmation that
you have reviewed this Letter Agreement (and consulted with your legal and tax
advisors to the extent you deemed necessary) and agree to the terms and
conditions of the Automatic Conversion and the New Warrants as described herein.
Upon the Effective Date of such conversion, you understand that you will be
releasing and discharging the Company and its affiliates from any and all
obligations and duties that such persons may have to you with respect to
Preferred Stock. Notwithstanding anything contained herein, in the event the
Offering is not consummated on or before December 31, 2017, this Letter
Agreement will terminate and shall be of no further force and effect.

 

 [ex10-1_001.jpg]

 

   

 

 

This Letter Agreement contains the entire understanding between and among the
parties and supersedes any prior understandings and agreements among them
respecting the subject matter of this Letter Agreement. In addition, you hereby
represent that you meet the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
promulgated under the Securities Act of 1933, as amended and that you have had
the opportunity to obtain any additional information, to the extent the Company
has such information in its possession or could acquire it without unreasonable
effort or expense, necessary in connection with the matters set forth in this
Letter Agreement including, without limitation, information concerning the
financial condition, results of operations, capitalization and business of the
Company deemed relevant by you or your advisors, if any, and all such requested
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
your full satisfaction. This Letter Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts without regard
to choice of law principles. This Letter Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one and the same instrument. In case any provision of this
Letter Agreement shall be held to be invalid, illegal or unenforceable, such
provision shall be severable from the rest of this Letter Agreement, and the
validity legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

This letter evidences waiver by the undersigned with respect to any and all
defaults or events of default by the Company with respect to any failure by the
Company to comply with any covenants contained in the Preferred Stock or the
transaction documents signed in connection with the issuance thereof.

 

The parties hereby consent and agree that if this Letter Agreement shall at any
time be deemed by the parties for any reason insufficient, in whole or in part,
to carry out the true intent and spirit hereof or thereof, the parties will
execute or cause to be executed such other and further assurances and documents
as in the reasonable opinion of the parties may be reasonably required in order
more effectively to accomplish the purposes of this Letter Agreement.

 

***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***

 

[ex10-1_001.jpg]

 

   

 

 

Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.

 

  Very truly yours,       PRESSURE BIOSCIENCES, INC.         By:        Name:
Richard T. Schumacher   Title: Chief Executive Officer         Date:
_________________,2017

 

ACCEPTED AND AGREED:           INVESTOR                       Date:
____________, 2017    

 

[ex10-1_001.jpg] 

 

   

 

 

 

 

